ACCEPTED
                                                                                         01-15-00802-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/12/2015 3:50:25 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                N0. 01-15-00802-CV

                                                                      FILED IN
                                                               1st COURT OF APPEALS
                           IN THE COURT OF APPEALS                 HOUSTON, TEXAS
                            FOR THE FIRST DISTRICT             10/12/2015 3:50:25 PM
                             OF TEXAS AT HOUSTON               CHRISTOPHER A. PRINE
                                                                        Clerk


                    IN THE INTEREST OF W.J.B., A CHILD


                                T.B.F., APPELLANT

                                          VS.

            TEXAS DEPARTMENT OF FAMILY & PROTECTIVE
                       SERVICES, APPELLEE


                             ON APPEAL FROM
                       THE 310TH DISTRICT COURT OF
                          HARRIS COUNTY, TEXAS
                     TRIAL COURT CAUSE NO. 2014-18450


                    AMENDED NOTICE OF APPEAL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

        COMES NOW JULI CROW (“appellate counsel”), appointed attorney

ad litem on appeal for Appellant, T.B.F., respondent mother, and hereby files

this Amended Notice of Appeal and in support thereof shows:

   1.     The trial court, cause number and style of this case are listed above.




                                 Page 1 of 3
2.   The order being appealed is entitled Decree for Termination dated

     October 6, 2015. The original notice of appeal incorrectly stated that

     said decree was signed on September 22, 2015.

3.   The party desiring to appeal is T.B.F., Respondent Mother.

4.   This appeal is taken to the First Court of Appeals in Houston, Texas.

5.   A Motion for New Trial was not filed.

6.   This appeal involves the termination of the parent-child relationship

     that entitles Respondent Mother to an accelerated appeal.

7.   Appellant is presumed indigent and may proceed without advance

     payment of costs as provided by TRAP 20.1(a)(3).




                                          Respectfully submitted,

                                          /s/ Juli Crow
                                          Juli Crow
                                          PO Box 10152
                                          Houston, Texas 77206
                                          Telephone (281) 382-1395
                                          Facsimile (713) 422-2389
                                          State Bar No. 24000653

                                          jpcrow@yahoo.com

                                          ATTORNEY AD LITEM ON
                                          APPEAL FOR
                                          APPELLANT T.B.F.




                            Page 2 of 3
                       CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of October, 2015, a true and correct
copy of the foregoing Appellant’s Motion to Abate Appeal was served in
accordance with the TRAP.

      1.     Sandra D. Hachem
             Senior Assistant County Attorney
             1019 Congress Avenue, 15th Floor
             Houston, Texas 77002-1700
             (713) 437-4700 fax

      2.     William Thursland
             Counsel for Appellant B.J.B.
             440 Louisiana St., Ste 1130
             Houston, Texas 77002
             (713) 655-9035 fax
             WMThursland@hotmail.com


                                                /s/ Juli Crow
                                                Juli Crow




                                  Page 3 of 3